The Law Offices of William Bonilla, RC.
                                                                ATTORNEYS AT LAW
      ATTORNEYS      ».                                    2727 MORGAN AVENUE, 3RD FLOOR                                         PHONE 361/882-8284

WILLIAM CLAYTON BONILLA                                    CORPUS CHRISTI, TEXAS 78405-1821                                        FAX 361/881-1031
    JEFFREY GRIME
                                                                                                                                www.8onillaLawFirm.corn
     LOUIS DURBIN
                                                                                                                                        email:

                                                                    September 14,2015                                            BonillaLaw@AOL.COM




                                                                                                   INTHE 107M 00U[-(T OF APPEALS!
                                                                                                             r.'O'i'y-VJ'v'iQ

                                                                                                            SE? 18 2315
                                                                                                     DORUN E RMHijtfZ, CLERK
       Ms. Dorian E. Ramirez                                                                       feY
      Clerk, 13th Court of Appeals
      Hidalgo County
      Administration Building
       100 East Cano, 5th Floor
       Edinburg, TX 78539

                                                                    RE         :          Cause No. 13-15-00389-CV
                                                                                          Tr.Ct.No. CL-13-2729-B
                                                                   Style :                Ramon Ruben Garza, as Heir of
                                                                                              Concepcion Garza Zamora,
                                                                                          Juanita Garza Zamora and
                                                                                          Eugenia G. Garza
                                                                                          v. Maria I.Z. Diaz, Ph. D., et al

       Dear Ms. Ramirez:

              Please find enclosed our firm's check in the amount of $195.00 representing the
      filing fee of the Notice of Appeal. I have also attached a copy of your letter dated
      September 09, 2015 for reference.

                  Thank you for your courtesies.


                                                          Ytfiivs very truly,



                                                                    J. Grime
                                                          Attorney at Law


      JJGrdmg
       Enclosures

                                                                                                              ECEIVEO
                                                                                                              SEP 18 2015
      20i5\i5-i2i8\letters\i3th Court of Appeals.091415

                                                                                                         i3TH COURT OF APPEALS
                                                  Founded by William D. Bonilla Sr. in 1953
                                                                               NUECES COUNTY COURTHOUSE
                                                                               901 LEOPARD, 10TH FLOOR
CHIEF JUSTICE                                                                  CORPUS CHRISTI, TEXAS 78401
  ROGEUO VA.LOEZ
                                                                                301-SSB-0*10 <TEI_>
JUSTICES                                                                        361-888-0794 (FAX)
  NELDA V.RODRIGUEZ
  DORI CONTRERAS GARZA                                                          HIDALGO COUNTY
  GINA M. BENAVIDES                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORAL. LONGORIA                     Court of appeal*                          100 E. CANO, 5TH FLOOR
                                                                                EDINBURG, TEXAS 78539
                                                                                956-318-2405 (TEL)
                                                                                956-318-2403 (FAX)
CLERK
  DORIAN E. RAMIREZ                Whivtetttih Btetrict of tCexa*
                                                                                www.txcourts.gov/13thcoa

                                           September 11, 2015

       Hon. Jeffrey J. Grime
       Law Office of William D. Bonilla
       2727 Morgan Ave., 3rd Floor
       Corpus Christi, TX 78405
       * DELIVERED VIA E-MAIL *

       Re:         Cause No. 13-15-00389-CV
       Tr.Ct.No. CL-13-2729-B
       Style:       Ramon Ruben Garza, as heir of Concepcion Garza Zamora, Juanita Garza
                   Zamora and Eugenia G. Garza v. Maria I. Z. Diaz, Ph.D., et al.
       Dear Mr. Grime:

                Our records reflect that you are delinquent in remitting a~$195.00 filing fee due in
       our Court for the fi|ing of the notice of appeal. iYou have previously been notified that
       this filing fee is due. Pursuant to Tex. R. App. P. 42.3(c), notice is hereby given that this
       appeal is subject to dismissal because appellant has failed to comply with this Court's
       previous notice regarding the filing fee in this matter. If the filing fee is not paid within
        10days from the date ofthis notice, this appeal will be dismissed.
                Your prompt attention to this matter is appreciated.
                                                   Very truly yours,
                                                                         m dWUSUL*}
                                                   Dorian E. Ramirez, Clerk

       DER:pf

       cc:      Hon. Mark M. Talbot (DELIVERED VIA E-MAIL)